940 F.2d 669
Unpublished Disposition
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.

Norman E. TEDDER, Plaintiff-Appellant,v.Andrijs EGLITIS, County of Clackamas, Oregon, Defendants-Appellees.
No. 90-35780.
United States Court of Appeals, Ninth Circuit.
Submitted July 11, 1991.*Decided July 26, 1991.
Before ALARCON, FERGUSON and CYNTHIA HOLCOMB HALL, Circuit Judges.


1
MEMORANDUM**


2
Norman Tedder, an Oregon state prisoner acting pro se, appeals the dismissal of his 42 U.S.C. Sec. 1983 action against Clackamas County and the County's Assistant District Attorney, Andrijs Eglitis.  He claims that the search of his home on January 24, 1978 was warrantless and thus illegal.  Tedder has previously litigated this issue unsuccessfully on its merits, and we have affirmed the dismissal of his subsequent attempts to raise it as res judicata.    See Tedder v. O'Leary, et al., No. CV-89-6074-JAR, aff'd mem. 90-35065, 90-35079 (9th Cir.  December 20, 1990) (Sec. 1983 claim);  Tedder v. Oregon Corrections Dep't, 911 F.2d 739 (9th Cir.  August 22, 1990) (Table,


3
Unpublished Disposition) (affirming denial of habeas petition);  Tedder v. Peterson, No. CV-89-6005-JAR, aff'd mem.  No. 89-35412 (9th Cir.  August 7, 1990) (Sec. 1983);  Tedder v. Frohnmayer, 848 F.2d 1243 (9th Cir.1988) (table,


4
Unpublished Disposition) (same);  Tedder v. Hanner, et al., Civ. No. 81-6470-E (D.Or.);    Tedder v. Peterson, et al, Civ. No. 86-6502-E (D.Or.).  Because this case raises no new issues, it was also properly dismissed as res judicata.


5
AFFIRMED.



*
 The panel unanimously agrees that this case is appropriate for submission without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3